Citation Nr: 1630277	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neurological condition in the right wrist, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1967 to
November 1970, to include combat duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.

In March 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. The Veteran does not have peripheral neuropathy of his right upper extremity.

2. The Veteran's right wrist carpal tunnel syndrome did not onset in and is not related to his service nor was it caused or aggravated by his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for a neurological condition in the right wrist have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his service-connected diabetes has caused or aggravated a neurological disability in his right hand.

The Veteran has undergone three VA examinations in connection with his claim.  In May 2010 the Veteran was diagnosed with carpal tunnel syndrome of the right wrist after electromyography (EMG) studies were performed.  In May 2012 the Veteran was given another assessment of his nerves and he was again diagnosed with right carpal tunnel syndrome.  The examiner concluded the carpal tunnel syndrome was less likely than not related to the Veteran's diabetes as the diabetes was mild, of recent origin and well controlled. The examiner explained that the Veteran did not have peripheral neuropathy of the feet and the feet would be affected by diabetes before the hands.

As noted in the Board's March 2015 remand, the Veteran was also diagnosed with a peroneal nerve injury on VA examination.  Although the Board included in its March 2015 remand instructions that the Veteran be provided a new VA examination to obtain an opinion as to whether any neurological pathology present in the right wrist, to include peroneal nerve injury, was caused or aggravated by the Veteran's service-connected diabetes, the Board notes that the peroneal nerve injury affects the Veteran's right lower extremity, not his right upper extremity.  As the Veteran's claim is for a neurological condition in the right wrist, the diagnosed peroneal nerve injury is not relevant to the claim, thus it was not necessary that the VA examiner provide an etiology opinion with respect to it, and the Board will not further discuss it.

The Veteran was afforded another VA examination in August 2015.  With respect to the Veteran's right upper extremity, the examiner again diagnosed right carpal tunnel syndrome.  The examiner stated that there "is still no evidence of a generalized peripheral neuropathy affecting any extremity," noting that the left lower extremity was normal on nerve conduction studies, ruling out a generalized peripheral neuropathy.  The examiner acknowledged that the Veteran does have right leg neurological damage, but attributed that to a post-service injury in which a horse stepped on him.

With respect to the diagnosed carpal tunnel syndrome, the examiner opined that the condition is less likely than not proximately due to or the result of the Veteran's diabetes.  The examiner opined that the condition is most likely related to the nodules palpated in the Veteran's right wrist in 2010.  The examiner also opined that there is no evidence of worsening of the condition as a result of the Veteran's diabetes.  The examiner noted that the Veteran's three nerve conduction studies have shown stable to slight improvement in the condition over the past five years.

The Board acknowledges the Veteran's own contention that he has peripheral neuropathy and that his right wrist condition was caused or aggravated by his diabetes.  However, the Board finds that the competent medical evidence and opinion does not corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In this case, the Board finds that the Veteran's contention is not competent.  While the Veteran is competent to state what symptoms he feels, such as numbness and tingling in his hand, the diagnosis of peripheral neuropathy and the etiology of carpal tunnel syndrome are complex medical questions not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis of peripheral neuropathy or an opinion as to the etiology of carpal tunnel syndrome.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Neuropathy is a condition diagnosed using medical testing as it involves internal and unseen system processes that are unobservable by the lay person.  Thus, to the extent that the Veteran has opined that he does have the condition, the Board finds that his statements are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The most competent evidence, the opinion of the 2015 VA examiner, which is based on medical testing, does not support that the Veteran has peripheral neuropathy in his right upper extremity.  The Board further finds that the Veteran's own statements suggesting there is a causal or aggravating relationship between his diagnosed carpal tunnel syndrome and his service-connected diabetes are also not competent or probative evidence supporting his claim.  Again, the Board finds the opinion of the VA examiner to be the most probative evidence.

Finally, the evidence does not support, and the Veteran has not contended, that his carpal tunnel syndrome onset in or was directly caused by service.  The Veteran's service medical records contain no diagnosis of or complaints of a neurological condition in the right wrist.  His upper extremities were noted to be normal on his November 1970 separation examination.  Furthermore, none of the evidence suggests a link between the current carpal tunnel syndrome and any event or incident from service.

Therefore, based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in May 2010, May 2012, and August 2015.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the 2015 examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for a neurological condition in the right wrist is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


